Order of March 26, 2014, Withdrawn and Order filed April 1, 2014




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-13-01020-CR
                                     ___________

                      REGINALD BROUSSARD, Appellant

                                           V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 351st District Court
                             Harris County, Texas
                         Trial Court Cause No. 1354834

                                       ORDER

On March 26, 2014, this Court issued an order abating the appeal and directing the
trial court to conduct a hearing to determine the reason for the failure to file a brief.
On March 27, 2014, appellant filed a motion to extend time to file his brief and his
brief. The motion is granted. Our order of March 26, 2014, is withdrawn. The
appeal is reinstated. The State’s brief is due 30 days from the date of this order.

                                       PER CURIAM